DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A storage unit configured to store”  in claim 1, and 
“an arithmetic unit configured to calculate,” in claim 1. 
Applicant specification p. 11  states, “the arithmetic processing device 20A includes a microprocessor, such as a central processing unit (CPU). The storage device 20B includes a memory or a storage, such as a read only memory (ROM) and a random access memory (RAM).”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakoshima et al. (US 20150199812 A1, hereinafter, Hakoshima).
Regarding claims 1, 5, and 6, Hakoshima teaches a display device, method, and non-transitory computer-readable storage medium containing a computer program causing a computer to execute ([0082] The storage unit 150 stores various information such as a control program),  comprising: 
a storage unit configured to store positional data of a gaze point of a subject with respect to a video (Figs. 1-4, a storage unit 150); 
an arithmetic unit configured to calculate gaze information that visually indicates the gaze point from the positional data (a controller 300. [0090-0092], The controller 300 includes a line of sight detecting unit 351, a point of view detecting unit 352. Figs. 4-5); and 
a display control unit configured to cause a display screen of a display unit to display the gaze information in a superimposed manner on the video in accordance with a replay elapsed time of the video ([0097] A marker 402 and eye position images 403 are displayed on the display screen 101. The eye position image 403 is an image indicating the eye position of the subject. The marker 402 is an image corresponding to the size of the eye position image 403 of the subject in a predetermined reference distance. [0105-0106], As illustrated in FIG. 5, an image of a circle having a predetermined radius may be used as the mark. Also, a frame having a predetermined shape and an image displayed in the frame (still image and moving image) may be used as the mark. Process of fig. 18, [0166], discloses a moving image which includes a character image and fireworks thereby teaching video. Figs. 39-44, [0216] also disclose the use of moving images or video in the process); wherein
the arithmetic unit is configured to calculate a plurality of pieces of gaze information having different display modes ([0188], It is preferable that the part where the display mode changes in the frame does not strictly include a center point of the frame… In this case, it is necessary to consider that the point to attract the attention is not the center when the point of regard for correction is calculated), and 
the display control unit is configured to display, in a superimposed manner on the video ([0188] discusses Figs. 26-36, each of which shows a superimposed image (particularly Fig. 28)), a piece of gaze information that is selected from the plurality of pieces of gaze information (Figs.26-36, gaze information includes the image which the person is gazing at. Therefore displaying the image discloses the claimed selection) in accordance with a condition selected using an interface  (Figs.26-36, [0188-0192],  Basing the selection of the state on the interface discloses the claimed "using”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hakoshima et al. (US 20150199812 A1, hereinafter, Hakoshima)  as applied to claim 1 above, and further in view of applicant IDS cited Komine (JP 2012217524 A) .
Regarding claim 3, Hakoshima is not relied upon for teaching the display control unit is configured to divide the display screen into grids, and display gaze rates of a plurality of subjects in predetermined time units for each of the grids.
	Komine teaches a display control unit is configured to divide the display screen into grids, and display gaze rates of a plurality of subjects in predetermined time units for each of the grids (Fig. 9).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Hakoshima with Komine as Komine’s method is able to measure gaze over a wide range of user eye movement (Komine, Description) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hakoshima et al. (US 20150199812 A1, hereinafter, Hakoshima)  as applied to claim 1 above, and further in view of applicant IDS cited Van Orden et al. (US 6346887 B1, hereinafter, Van Orden).
Regarding claim 4, Hakoshima teaches the arithmetic unit and display control unit however is not relied upon for teaching the arithmetic unit is further configured to calculate one of a centroid of gaze points and a centroid of a set of a predetermined number or more of gaze points, at predetermined time intervals, and the display control unit is configured to display one of the centroid of gaze points and the centroid of the set of the predetermined number or more of gaze points.
Van Orden teaches an arithmetic unit is further configured to calculate one of a centroid of gaze points and a centroid of a set of a predetermined number or more of gaze points, at predetermined time intervals, and (Col. 3, lines 23-48).
The combination of Hakoshima with Van Orden will result in  the display control unit is configured to display one of the centroid of gaze points and the centroid of the set of the predetermined number or more of gaze points.  As disclosed in the claim 1 rejection above, Hakoshima is able to display a gaze point.  Van Ording teaches the ability to calculated one of a centroid of centroid of gaze points and a centroid of a set of a predetermined number of gaze points. Hakoshima modified to implement Van Order’s method will result in the display control unit is configured to display one of the centroid of gaze points and the centroid of the set of the predetermined number or more of gaze points.
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Hakoshima with Van Orden such that the display control unit is configured to display one of the centroid of gaze points and the centroid of the set of the predetermined number or more of gaze points as Van Order provides a non-obtrusive  method for monitoring user alertness to determine the onset of user drowsiness in real time and prevent impaired performance (Van Orden, Col. 2, lines 1-11).

Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. 
Applicant argues Hakoshima does not teach the amended subject matter
The rejection above shows that the process shown in Hakoshima figures 26-36 wherein a superimposed image 1202/1302/1402/1702/1802/1902 changes as it moves around on an interface discloses the amended subject matter.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622